ROBB, Associate Justice.
This is a special appeal from a decree in the Supreme Court of the District of Columbia staying appellant’s cause in that court. On August 16, 1922, appellees executed a lease of premises No. 347 Cedar street, Tatema Park, D. C., to take effect September 1, 1922, and to run for a term of throe years, with the following renewal privilege: “And it is further agreed between the parties of the first part [appellees] and the party of the second part [appellant] that this lease may bo renewed for three more years at the expiration of this present lease, and is transferable when the business is sold.”
Appellant conducted a shoemaker shop on the leased premises and seasonably notified appellees of his election to renew the lease. Appellees’ agents informed appellant “that there was no necessity for a renewal of said lease, because the lease renewed itself, by reason of its terms.” After the expiration of the original term, appellant continued to pay rent as before. Finally appellees notified appellant that they desired possession of the premises for the purpose of conducting a shoe repair plaee thereon. This was followed by a 30 days’ notice to vacate. Thereupon appellant filed his bill, setting out the foregoing facts, and praying that the court enjoin appellees from bringing action, in the municipal court or elsewhere, for recovery of possession of the premises until the expiration of the renewal term granted by the lease. The bill also prayed that, if need be, appellees be required to execute a renewal of the lease in accordance with its tenor, and for general relief.
A motion to dismiss was filed, for want of equity in the bill, and because upon its face appellant, if entitled to any relief, had a plain and adequate remedy at law. The court overruled the motion to dismiss, but, “being of the opinion that the municipal court has jurisdiction under section 1535c of the Code of Law for the District of Columbia, to consider a plea upon equitable grounds based upon the faets set forth in the bill of complaint, concurrently with this court,” stayed the ease, “to await the action of the municipal court, on such pica being filed.”
That appellant in his bill stated a cause for equitable cognizance is plain, and it is equally plain that, if the averments of his bill are supported by requisite proof, he will be entitled to a decree for specific performance. Why, then, should the equity court, having first acquired jurisdiction, defer action to await the bringing of another proceeding in a court of inferior jurisdiction?
The learned trial justice evidently based his opinion upon the Act of March 4,1923, 42 Stat. 1506, providing that “hereafter section 1535c of the Code of Law for the District of Columbia, permitting equitable defenses to bo interposed in actions at law, shall be applicable to proceedings now pending in the municipal court of the District of Columbia as well as to actions hereafter brought in said court.”
In International Exch. Bank v. Pullo, 52 App. D. C. 199, 285 F. 933, wo ruled that the language of section 1535c, Code, did not disclose an intent on the part of Congress to enlarge the jurisdiction of the municipal court, because that court was without general equitable jurisdiction. While the amendment of March 4, 1923, followed, it will be observed that this amendment merely permitted equitable defenses to be interposed in the municipal court. There was no attempt to clothe that court with general equitable jurisdiction. While the defendant, in an action of ejectment, therefore might interpose an equitable defense, the court would be without jurisdiction to grant affirmative relief in the nature of a- decree for specific performance. Inasmuch as appellant, under the terms of the lease, was not only entitled to a renewal for the period of three years, but privileged to transfer the lease if ho sold the business, we think it apparent that a decree for specific performance would constitute a more adequate remedy than a negative decree in an action of ejectment.
The decree is reversed, with costs, and the cause remanded, with directions to restrain action in the municipal court, pending final decree in the court below.
Reversed and remanded.
MARTIN, Chief Justice, dissents.